DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Examiner notes that no information disclosure statement has been filed in this application.  Applicant is reminded that in nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56. 

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 contains the trademark/trade name Bentone.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the pre-gel and, accordingly, the identification/description is indefinite.
Further, the term “Bentone Pre-gel” is unclear, as this is not a recognized class of ingredients, nor does it correspond to the tradename of a material sold, and thus it is unclear what is the scope of this term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (Japanese Patent Publication JP-2005-154736). This reference is not in English, and the provided machine-generated translation will be referenced to support the rationale of this rejection.
	Matsuo et al. discloses a stabilizer for powder dispersions, preferably in cosmetics which also contain silicone oil. The stabilizer also can function as an emulsifier and provide compositions excellent stability (paragraph [1]). The stabilizer is an ABA-type triblock copolymer (paragraph [8]). Examples 5-7 each have an internal polyethylene glycol block (n or y = 20, 15, and 30, respectively, with the other variable equal to 1) are functionalized with polydimethylsiloxane (MW = 5500, x ≈ 70) on both ends. These polymers anticipate the copolymer recited by instant claim 1.
	Instant claims 2-5 and 12 further limit the repeating unit values, and are also anticipated by the above polymers. Instant claim 6-8 further limits the polydimethylsiloxane unit, and the units disclosed by Matsuo et al. also anticipates this limitation. Instant claims 9-11 recite limitations to the relative values of x and n, and the above examples anticipate these ratios.
	Instant claims 13 and 14 recite that the both polyethylene and polypropylene glycol are present, and Matsuo et al. suggests using a copolymer of the two for the polyethylene glycol chain portion (paragraph [9]). Instant claim 15 recites a limitation to the molecular weight of the copolymer, and the examples disclosed anticipate this feature.
	Instant claim 16 recites that the copolymer is in a personal care composition. Example 5 is used in an oil-based foundation (example 11) and thus anticipates this composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (Japanese Patent Publication JP-2005-154736) as applied to claim 1 above, and further in view of Cassin et al. (US Patent Application Publication 2013/0315650).
	Matsuo et al. discloses a stabilizer for powder dispersions, preferably in cosmetics which also contain silicone oil. The stabilizer also can function as an emulsifier and provide compositions excellent stability (paragraph [1]). The stabilizer is preferably incorporated into the composition in from 1 to 10 wt% (paragraph [40]). Instant claims 17-18 recite specific cosmetic compositions into which the copolymer is incorporated into, and these specific ingredients are not suggested by Matsuo et al.
Cassin et al. discloses cosmetic compositions for caring for the skin around the face, the composition comprising particles (abstract). An example disclosed is an emulsion with dimethicone present (which is a silicone oil), Bentone 38 (which is taught as a Bentone pre-gel by the instant specification), fragrances, colorants, and water (example 1). The silicone is present in from 1 to 30 wt% (paragraph [200]), the Bentone 38 (i.e. the clay) is present in from 0 to 3 wt% (paragraph [136]), and the water is present in from 10 to 99 wt% (paragraph [185]). Sodium chloride may also be present in from 0.1 to 1.0 wt% in order to achieve isotonicity (paragraph [191]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have incorporated the stabilizer taught by Matsuo et al. into the composition disclosed by Cassin et al. The stabilizer would help to stabilize the particles dispersed in the emulsion composition while also acting as an emulsifier. Further, with respect to the amounts, the ranges taught overlap the instantly recited ranges. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699